Case 2:17-cv-00595-ALB-SMD Document 114-3 Filed 03/20/19 Page 1 of 2




   EXHIBIT C
             Case 2:17-cv-00595-ALB-SMD Document 114-3 Filed 03/20/19 Page 2 of 2


Walton, Leslie

From:                              Alicia Haynes <akhaynes@haynes-haynes.com>
Sent:                              Monday, March 18, 2019 11:48 AM
To:                                Marion Walker (mfw@mfwalkerlawgroup.com); Barlotta, Rachel; Victoria Vaughan;
                                   Walton, Leslie
Cc:                                'Heather Leonard'; Cynthia Wilkinson; Teri Roper; Sara Beasley; Chorlette Davis; Abby
                                   Whitson
Subject:                           Gray v. Koch


Rachel and Marion, Ms. Gray contacted Heather today that her employer is not excusing her off work for Wednesday
and is requiring 30 days advance scheduling notice to allow her off. Please forward dates that are 45 ‐60 days out so we
can check with our schedule as well as Ms. Gray’s work schedule so we can get this rescheduled. Our apologies for the
late notice, but she called only this morning to let us know. Thanks, Alicia

Alicia K. Haynes

Haynes & Haynes, P.C.
1600 Woodmere Drive
Birmingham, Alabama 35226
akhaynes@haynes-haynes.com
205-879-0377 (office)
205-879-3572 (fax)

PLEASE NOTE: The information contained in this e‐mail message is intended only for the personal and confidential use
of the recipient(s) named above. This message may be an attorney‐client communication and as such is privileged and
confidential. If the reader of this message is not the intended recipient or an agent responsible for delivering it to the
intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by e‐mail, and delete the original message.

The ultimate measure of a man is not where he stands in moments of comfort and convenience, but where he stands at
times of challenge and controversy. Martin Luther King, Jr.




                                                             1
